IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-78,700-01


J. SANTOS GONZALEZ, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F-0353704-LI IN THE DISTRICT COURT
FROM DALLAS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas
corpus in an unspecified district court of Dallas County, that more than 35 days have elapsed, and
that the application has not yet been forwarded to this Court.
	In these circumstances, additional facts are needed. Respondent, the District Clerk of
Dallas County, is ordered to file a response, which may be made by submitting the record on
such habeas corpus application, submitting a copy of a timely filed order which designates issues
to be investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or
stating that Relator has not filed an application for a writ of habeas corpus in Dallas County.
Should the response include an order designating issues, proof of the date the district attorney's
office was served with the habeas application shall also be submitted with the response. This
application for leave to file a writ of mandamus shall be held in abeyance until Respondent has
submitted the appropriate response. Such response shall be submitted within 30 days of the date
of this order.


Filed: February 6, 2013
Do not publish